J-S34019-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA           :   IN THE SUPERIOR COURT OF
                                        :        PENNSYLVANIA
                                        :
              v.                        :
                                        :
                                        :
 DENNIS NEAL ANDERSON                   :
                                        :
                    Appellant           :   No. 111 MDA 2020

    Appeal from the Judgment of Sentence Entered December 10, 2019
    In the Court of Common Pleas of Berks County Criminal Division at
                     No(s): CP-06-CR-0002754-2019


BEFORE: PANELLA, P.J., BENDER, P.J.E., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY BENDER, P.J.E.:               FILED SEPTEMBER 30, 2020

      Appellant, Dennis Neal Anderson, appeals from the judgment of

sentence of 5-10 years’ imprisonment, imposed after a jury convicted him of

possession with intent to deliver a controlled substance (PWID), 35 P.S. §

780-113(a)(30), and possession of a controlled substance, 35 P.S. § 780-

113(a)(16). We affirm.

      The trial court summarized the procedural and factual background of

this case as follows:
                         PROCEDURAL HISTORY

      [Appellant] was charged with [PWID] and possession of a
      controlled substance arising from an incident alleged to have
      occurred on June 6, 2019. On November 20, 2019, a jury found
      [Appellant] guilty of both counts. On December 10, 2019,
      [Appellant] was sentenced to serve 5 to 10 years in a state
      correctional facility for committing [PWID].    The offense of
      possession of a controlled substance merged for sentencing. On
      December 20, 2019, [Appellant] filed a Motion for Post–Sentence
J-S34019-20


       Relief[,] which this court denied by order dated December 30,
       2019.

       On January 8, 2020, [Appellant] filed a Notice of Appeal to the
       Superior Court of Pennsylvania from the orders of December 10,
       2019, and December 30, 2019.[1]          On January 15, 2020,
       [Appellant] was ordered to file a [Pa.R.A.P. 1925(b)] concise
       statement of matters complained of on appeal within 21 days from
       the order’s entry on the docket. However, [Appellant] had already
       filed a concise statement of matters complained of on appeal on
       January 8, 2020. Within his concise statement, [Appellant]
       challenged the sufficiency of the evidence, the weight of the
       evidence, his sentence[,] and the denial of his motion in limine.

                                     DISCUSSION

                                 Statement of Facts

       On June 6, 2019, at approximately 7:20 p.m., Criminal
       Investigator Andrew Seiler (“C.I. Seiler”) and Sergeant Darren
       Smith (“Sergeant Smith”) of the Reading Police Department were
       conducting surveillance at the Doerrheim Apartments located at
       150 S. 5th Street, Reading, Berks County, Pennsylvania. This
       location is known for being high in drug sales. Both officers were
       wearing a vest with police insignia on the front and back. C.I.
       Seiler and Sergeant Smith were in an unmarked police vehicle.
       Sergeant Smith was in the driver’s seat[,] and C.I. Seiler was
       seated in the front passenger seat with his window partially down.

       While in their unmarked vehicle, the officers observed [Appellant]
       seated on the steps at the Doerrheim Apartments. A white male
       approached [Appellant] and dropped items between [Appellant’s]
       legs. The objects dropped between [Appellant’s] legs made a
       sound consistent with change hitting concrete. C.I. Seiler believed
       that he had just witnessed a partial exchange between [Appellant]
       and the white male. The officers circled around the block but both
       [Appellant] and the white male were gone. Within 5 minutes, the
       officers were stopped at an intersection and observed [Appellant]
____________________________________________


1 Though Appellant purported to appeal from the trial court’s December 30,
2019 order denying his post-sentence motion, we note that, “[i]n a criminal
action, appeal properly lies from the judgment of sentence made final by the
denial of post-sentence motions.” Commonwealth v. Shamberger, 788
A.2d 408, 410 n.2 (Pa. Super. 2001) (en banc) (citation omitted).

                                           -2-
J-S34019-20


        and a black female cross in front of them. [Appellant] and the
        black female were engaging in small talk[,] and [Appellant]
        appeared to be counting small objects in his hands. The officers
        double-parked their vehicle, exited[,] and walked towards
        [Appellant].

        As the officers approached [Appellant], C.I. Seiler observed that
        [Appellant] was in possession of a blue, transparent zip top bag
        containing a white, hard, rock-like substance.          C.I. Seiler
        immediately recognized the substance as crack cocaine. C.I.
        Seiler asked [Appellant] to turn over the bag of crack cocaine. In
        response, [Appellant] cupped his hand to conceal the bag. C.I.
        Seiler then instructed [Appellant] to sit on nearby steps and again
        asked him to give him the bag. [Appellant] handed over the bag
        and was placed under arrest. The bag in [Appellant’s] hand
        contained twenty-one hundredths of a gram of cocaine. Sergeant
        Smith searched [Appellant] and located an additional 13 bags in
        [Appellant’s] right front pants pocket. The bags contained a total
        of 2 grams of cocaine. In [Appellant’s] left front pants pocket,
        Sergeant Smith located two additional bags and a blue pill. The
        contents of one of those bags contained nine hundredths of a gram
        of cocaine. The other bag and the pill did not test positive for
        controlled substances. [Appellant] was also in possession of
        $76.85 in U.S. currency. He did not have any instruments on him
        that could have been used to ingest these drugs.

        After [Appellant] was placed under arrest, C.I. Seiler read him
        Miranda[2] warnings. [Appellant] agreed to speak to C.I. Seiler
        without an attorney. [Appellant] stated that he was selling “one
        of these bags” of cocaine for $10 each to make a little extra
        money.

Trial Court Opinion (TCO), 3/26/20, at 1-3 (internal citations and footnotes

omitted).

        Presently, Appellant raises the following issues for our review:
        [1.] Whether the Commonwealth presented sufficient evidence
        that … Appellant had the requisite intent to deliver the controlled
        substance in his possession beyond a reasonable doubt.


____________________________________________


2   Miranda v. Arizona, 384 U.S. 436 (1966).

                                           -3-
J-S34019-20


        [2.] Whether the verdict against Appellant for [PWID] was against
        the weight of the evidence.

        [3.] Whether the trial court erred in denying Appellant’s [m]otion
        [i]n [l]imine to exclude evidence that was not relevant to any
        disputed facts at trial.

        [4.] Whether the trial court abused its discretion in imposing an
        excessive sentence on Appellant.

Appellant’s Brief at 9.3

                                         Issue 1

        In Appellant’s first issue, he argues that, “[w]hen viewed in the light

more favorable to the Commonwealth, the evidence presented at trial was

insufficient to establish the elements of [PWID].”        Id. at 26 (emphasis

omitted). This Court has explained that,
        in evaluating a challenge to the sufficiency of the evidence, we
        must determine whether, viewing the evidence in the light most
        favorable to the Commonwealth as verdict winner, together with
        all reasonable inferences therefrom, the trier of fact could have
        found that each and every element of the crimes charged was
        established beyond a reasonable doubt.

        We may not weigh the evidence and substitute our judgment for
        the fact-finder. To sustain a conviction, however, the facts and
        circumstances which the Commonwealth must prove must be such
        that every essential element of the crime is established beyond a
        reasonable doubt.

Commonwealth v. Little, 879 A.2d 293, 296-97 (Pa. Super. 2005) (internal

citations omitted).

        The statute under which Appellant was convicted for PWID prohibits:
        [T]he manufacture, delivery, or possession with intent to
        manufacture or deliver, a controlled substance by a person not
        registered under this act, or a practitioner not registered or
____________________________________________


3   We have reordered Appellant’s issues for ease of disposition.

                                           -4-
J-S34019-20


     licensed by the appropriate State board, or knowingly creating,
     delivering or possessing with intent to deliver, a counterfeit
     controlled substance.

35 P.S. § 780-113(a)(30).

     “The Commonwealth establishes the offense of [PWID] when it proves

beyond a reasonable doubt that the defendant possessed a controlled

substance with the intent to deliver it.”   Little, 879 A.2d at 297 (citation

omitted).   “To determine whether the Commonwealth presented sufficient

evidence to sustain [the defendant’s] conviction for [PWID], all of the facts

and circumstances surrounding the possession are relevant and the elements

of the crime may be established by circumstantial evidence.” Id. (citation

omitted). Further, our Supreme Court has emphasized that,
     if the quantity of the controlled substance is not dispositive as to
     the intent, the court may look to other factors.

        Other factors to consider when determining whether a
        defendant intended to deliver a controlled substance include
        the manner in which the controlled substance was
        packaged, the behavior of the defendant, the presence of
        drug paraphernalia, and large[] sums of cash found in
        possession of the defendant.        The final factor to be
        considered is expert testimony. “Expert opinion testimony
        is admissible concerning whether the facts surrounding the
        possession of controlled substances are consistent with an
        intent to deliver rather than with an intent to possess it for
        personal use.”

Commonwealth v. Ratsamy, 934 A.2d 1233, 1237-38 (Pa. 2007) (citation

omitted).

     Here, Appellant argues that “the amount of drugs found on [his] person

is a small amount totaling just over 2[ grams].” Appellant’s Brief at 31. He

also points out that “[t]he amount of money located on [his] person is not a

                                    -5-
J-S34019-20



significant amount, and an odd amount, and … there was no evidence

presented that the money was the proceeds of a drug sale.” Id. Further, he

states that “there was nothing else seized from [him] that would be indicative

of intent to sell. There was no cell phone, no paraphernalia to package the

drugs, no ledger[,] and no firearm.” Id.

       We reject this argument. Appellant is essentially asking us to re-weigh

the evidence, which we cannot do. See Little, 879 A.2d at 297. As the trial

court reasoned,
       [t]he evidence presented by the Commonwealth established that
       [Appellant] was seen near the Doerrheim Apartments[,] which is
       an area known for drug sales. While [Appellant] was in this area,
       the officers witnessed a white male approach [Appellant] and drop
       change between his legs. C.I. Seiler believed he had just
       witnessed a partial transaction. [Appellant] was seen a few
       minutes later counting small objects in his hands. The jury could
       have inferred that he was counting the coins he was just given by
       the white male. When C.I. Seiler approached [Appellant], he
       observed that [Appellant] was in possession of crack cocaine.
       After being placed under arrest, Sergeant Smith discovered 14
       additional bags of cocaine on [Appellant] (13 bags in his right front
       pants pocket and 1 bag in his left front pants pocket). He also
       located $76.85 in U.S. currency[,] and no drug paraphernalia. [4]
       Lastly, after receiving his Miranda warnings, [Appellant] admitted
       that he was selling these bags of cocaine for $10 each to make
       extra money. Therefore, when viewing the evidence in the light
       most favorable to the Commonwealth, the jury could have
       determined that all of the elements of [PWID] had been
       established beyond a reasonable doubt.


____________________________________________


4 The Ratsamy Court specifically observed that an intent to deliver can be
inferred from circumstances like lack of paraphernalia for consumption.
Ratsamy, 934 A.2d at 1238 (citation and footnote omitted).



                                           -6-
J-S34019-20



TCO at 5-6.5      Looking at the evidence in the light most favorable to the

Commonwealth as the verdict winner, we agree with the trial court that the

evidence was sufficient to sustain Appellant’s PWID conviction.6 Accordingly,

no relief is due on this basis.

                                         Issue 2

       In Appellant’s second issue, he contends that his conviction for PWID

was against the weight of the evidence. We apply the following standard of

review to such claims:
       As a general rule, the weight of the evidence is exclusively for the
       fact finder who is free to believe all, part or none of the evidence
       and to determine the credibility of the witnesses. We cannot
       substitute our judgment for that of the finder of fact. We may
       only reverse the lower court’s verdict if it is so contrary to the
       evidence as to shock one’s sense of justice. Moreover, where the
       trial court has ruled on the weight claim below, our role is not to
       consider the underlying question of whether the verdict is against
       the weight of the evidence. Rather, appellate review is limited to
       whether the trial court palpably abused its discretion.


____________________________________________


5 The trial court additionally noted that it had prohibited the Commonwealth
from calling an expert at trial to provide his opinion that Appellant possessed
the drugs with the intent to deliver. TCO at 6. The trial court said it excluded
the expert’s testimony because Appellant had given “a statement admitting
that he was selling the bags of cocaine in his possession for $10 each to make
extra money. It was clear to this court that, based on [Appellant’s] statement,
the jury could have easily comprehended that the drugs recovered from
[Appellant] were possessed with intent to deliver without the assistance of the
Commonwealth’s expert….” Id. at 7.

6 We also consider the cases cited by Appellant — Commonwealth v.
Jackson, 645 A.2d 1366 (Pa. Super. 1994), and Commonwealth v.
Smagala, 557 A.2d 347 (Pa. Super. 1989) — distinguishable, as the
defendants in those cases did not admit that they intended to deliver the drugs
they possessed.

                                           -7-
J-S34019-20



Commonwealth v. Castelhun, 889 A.2d 1228, 1234 (Pa. Super. 2005)

(internal citations and quotation marks omitted).

      Appellant argues that the trial court abused its discretion in denying his

weight claim “as the alleged statement made by Appellant with regard to

selling crack cocaine was unreliable and the remaining evidence pointed to

possession for personal use.”     Appellant’s Brief at 36.     With respect to

Appellant’s alleged statement, Appellant asserts that, on cross-examination,

“C.I. Seiler said that he didn’t recall [Appellant’s] exact words and that he

didn’t write them down verbatim. There was no written statement made by

Appellant[,] and the officers did not take him into City Hall for a recorded

interview.” Id. at 33-34 (citations omitted).

      In rejecting Appellant’s weight claim, the trial court explained:
      [T]he verdict was not contrary to the evidence as the jury was
      presented with a case upon which to convict [Appellant]. The jury
      evaluated the evidence, determined the credibility of the
      witnesses and, when assessing the weight of the evidence,
      believed the evidence presented by the prosecution and rendered
      a guilty verdict. Therefore, the verdict was consistent with the
      evidence presented and did not shock anyone’s sense of justice.

TCO at 8. We conclude that the trial court did not palpably abuse its discretion

in reaching this conclusion. Thus, no relief is warranted on this basis.

                                   Issue 3

      In Appellant’s third issue, he advances that “[t]he trial court abused its

discretion in denying … Appellant’s [m]otion in [l]imine to exclude any

testimony by the officers up and until the point where they approached

Appellant and observed he was in possession of a Ziploc baggie containing a


                                     -8-
J-S34019-20



white substance, as it was not relevant to any disputed facts at trial.”

Appellant’s Brief at 43 (emphasis omitted).       In reviewing this issue, we

acknowledge:
      When reviewing the denial of a motion in limine, we apply an
      evidentiary abuse of discretion standard of review. The admission
      of evidence is committed to the sound discretion of the trial court
      and our review is for an abuse of discretion.

                                      ***

      The admissibility of evidence is a matter directed to the sound
      discretion of the trial court, and an appellate court may reverse
      only upon a showing that the trial court abused that discretion.
      The threshold inquiry with admission of evidence is whether the
      evidence is relevant. Evidence is relevant if it logically tends to
      establish a material fact in the case, tends to make a fact at issue
      more or less probable, or supports a reasonable inference or
      presumption regarding the existence of a material fact. In
      addition, evidence is only admissible where the probative value of
      the evidence outweighs its prejudicial impact. However, where
      the evidence is not relevant there is no need to determine whether
      the probative value of the evidence outweighs its prejudicial
      impact. Instead, once it is determined that the trial court erred
      in admitting the evidence, the inquiry becomes whether the
      appellate court is convinced beyond a reasonable doubt that such
      error was harmless. Harmless error exists where: (1) the error
      did not prejudice the defendant or the prejudice was de minimis;
      (2) the erroneously admitted evidence was merely cumulative of
      other untainted evidence which was substantially similar to the
      erroneously admitted evidence; or (3) the properly admitted and
      uncontradicted evidence of guilt was so overwhelming and the
      prejudicial effect of the error was so insignificant by comparison
      that the error could not have contributed to the verdict.

Commonwealth v. Stokes, 78 A.3d 644, 654 (Pa. Super. 2013) (internal

citations and quotation marks omitted).

      In the case sub judice, the trial court indicated that — in a similar vein

to the res gestae exception — it permitted this evidence “to complete the story


                                     -9-
J-S34019-20



of the crime on trial by proving its immediate context of happenings near in

time and place.” TCO at 15 (citation omitted).7 It explained that “there was

no prejudice to [Appellant] in admitting this evidence as his behavior prior

[to] the confrontation with the officers was neither a criminal act nor indicative

of any criminal activity.” Id.8 Moreover, the trial court suggested that, “[i]f

prior criminal acts can be admitted despite some risk of prejudice [through

the res gestae exception], then non-criminal and non-prejudicial conduct is

also admissible.” Id.

       Appellant contests the trial court’s determination, arguing:
       [T]he events leading up to the time that C.I. Seiler and [Sergeant]
       Smith approached Appellant are not relevant, as those events are
       not relevant to any disputed facts at trial. [] Appellant’s behavior
       prior to the officers[’] approaching him was not criminal nor
       indicative of any criminal behavior. This evidence does not have
       a tendency to make it more or less probable that Appellant
       possessed the cocaine or had the intent to deliver the cocaine in
       his possession. The events leading up to the time investigators
____________________________________________


7 “[T]he res gestae exception to the general proscription against evidence of
other crimes, is also known as the ‘complete story’ rationale, i.e., evidence of
other criminal acts is admissible ‘to complete the story of the crime on trial by
proving its immediate context of happenings near in time and place.’”
Commonwealth v. Brown, 52 A.3d 320, 326 (Pa. Super. 2012) (citations
omitted). “Our Supreme Court has consistently recognized that admission of
distinct crimes may be proper where it is part of the history or natural
development of the case, i.e., the res gestae exception.” Id. (citations
omitted).

8 In the trial court’s pretrial memorandum, it had concluded that the police
officers’ observations of Appellant leading up to their approaching him on the
street “did not independently establish reasonable suspicion of [Appellant’s]
involvement in criminal activity.” TCO at 15. See also Commonwealth’s Brief
at 34 (noting that the actions observed by the officers before they approached
Appellant on the street “were not sufficient to support charges when taken by
themselves”).

                                          - 10 -
J-S34019-20


      approached Appellant are simply non-criminal activities that have
      no bearing on the final determination of the case. Therefore, the
      trial court erred in admitting this evidence as it is not relevant.

      To the extent the trial court relies on and discussed the “res
      gestae” exception to admissibility of other crimes evidence to
      support its decision…, the reliance is misplaced. [] Appellant at
      no time argued that the testimony sought to be excluded was
      evidence of another crime or criminal behavior. In fact, Appellant
      argued the opposite; that the events leading up to the point where
      officers approached Appellant did not tend to show any criminal
      activity and were in no way relevant to determine whether …
      Appellant possessed cocaine or possessed it with the intent to
      deliver. [] Appellant argued simply[] that those events are not
      relevant to any disputed facts at trial. Applying the “res gestae”
      standard is a misapplication of law and[,] therefore, an abuse of
      discretion.

      The admission of the evidence sought to be excluded was not
      harmless error. While the evidence Appellant sought to exclude
      was not indicative of any criminal conduct, it was certainly implied
      by the Commonwealth’s presentation of its case that Appellant’s
      behavior prior to the approach of the officers was indicative of
      criminal behavior, and specifically, Appellant’s alleged intent to
      deliver cocaine. The admissibility of this irrelevant evidence was
      prejudicial to … Appellant, especially considering the remaining
      evidence presented by the Commonwealth tending to show intent
      to possess the crack cocaine for personal use. As the trial court
      erroneously admitted irrelevant evidence and the admission of
      that evidence was not harmless error, … Appellant seeks a new
      trial.

Appellant’s Brief at 45-46 (internal citation omitted).

      In contrast, the Commonwealth insists:
      The investigators’ observations are relevant as circumstantial
      evidence of [PWID]…. When assessing a circumstantial case of
      [PWID], the surrounding circumstances and actions of Appellant
      are relevant.    Both investigators testified that they were
      surveilling the apartment building where Appellant was first
      observed due to complaints about drug dealing from the building.
      They then witnessed what they believed to be an exchange. This
      led them to attempt to move closer, but when they came back
      around the block, Appellant was gone. They then found Appellant


                                     - 11 -
J-S34019-20


     speaking to another person and approached him. [C.I.] Seiler saw
     him holding a bag of crack cocaine. The jury should be able to
     examine Appellant’s actions in the minutes leading up to his arrest
     in deciding what, if any, insight they may give into Appellant’s
     intent.

     If [this] examination led the jury to believe that Appellant’s
     actions supported the charge of [PWID], that would be
     appropriate, as such an assessment … properly includes
     examination of all of the circumstances surrounding a defendant’s
     possession of the drugs. As the trial court opined…, the res gestae
     exception to the rule against the admission of prior bad acts
     supports the introduction of this evidence….

     If the jury’s examination of those facts led the jury to believe that
     they could not infer anything regarding Appellant’s intent to
     deliver from those actions, Appellant would not suffer any
     prejudice from the jury having heard those facts…. If the facts do
     not show any indication of [PWID], they also do not show any
     indication of any other criminal behavior, and therefore the jury
     could not be led to believe anything prejudicial about [Appellant],
     or be confused in any way as to the relevant issue before them,
     or be misled about anything. Therefore, the error in admitting it
     was truly harmless….

                                     ***

     [I]f the trial court erred in permitting the introduction of this
     evidence, Appellant suffered no prejudice, or such evidence was
     de minimis. Evidence of a man interacting with others on the
     street in the manner observed by the investigators prior to
     approaching him is not prejudicial in any way if it is not evidence
     of possible drug dealing. Additionally, the properly admitted
     evidence of Appellant’s admission makes the prejudicial effect of
     the investigators’ observations so insignificant that they would not
     and could not have contributed to the verdict.

Commonwealth’s Brief at 30-32 (internal citations omitted).

     Appellant has not persuaded us that the trial court abused its discretion

by admitting this evidence due to its irrelevance.     As the Commonwealth

discerns, in deciding a case of PWID, “all of the facts and circumstances

surrounding the possession are relevant and the elements of the crime may

                                    - 12 -
J-S34019-20



be established by circumstantial evidence.” Little, 879 A.2d at 297 (citation

omitted); see also Ratsamy, supra (identifying the defendant’s behavior as

a relevant factor in determining whether a defendant intended to deliver a

controlled substance).       Here, the trial court specifically acknowledged the

relevance of this evidence, stating that, “[w]hile [Appellant] was in this area

[known for drug sales], the officers witnessed a white male approach

[Appellant] and drop change between his legs. C.I. Seiler believed he had

just witnessed a partial transaction. [Appellant] was seen a few minutes later

counting small objects in his hands. The jury could have inferred that he was

counting the coins he was just given by the white male.” TCO at 5-6; see

also Stokes, supra (“Evidence is relevant if it logically tends to establish a

material fact in the case, tends to make a fact at issue more or less probable,

or supports a reasonable inference or presumption regarding the existence of

a material fact.”). Further, even if such evidence were improperly admitted

due to its irrelevance, we would agree with the Commonwealth that any

resulting prejudice would be minimal, and Appellant’s admission to selling

crack cocaine makes the prejudicial effect of this purported error so

insignificant in comparison that the error could not have contributed to the

verdict. See Stokes, supra.9 Thus, we decline to grant Appellant relief on

this ground.

____________________________________________


9 To the extent we depart from — and/or supplement — the trial court’s
rationale, we observe that, “where the result is correct, an appellate court



                                          - 13 -
J-S34019-20



                                         Issue 4

       In Appellant’s fourth and final issue, he claims that “[t]he sentencing

court abused its discretion in sentencing [him] to 5-10 years[’ imprisonment],

well above the aggravated range of sentencing.”         Appellant’s Brief at 36

(emphasis omitted).       This claim implicates the discretionary aspects of his

sentence.

       Challenges to the discretionary aspects of sentencing do not
       entitle an appellant to review as of right. Commonwealth v.
       Sierra, 752 A.2d 910, 912 (Pa. Super. 2000). An appellant
       challenging the discretionary aspects of his sentence must invoke
       this Court’s jurisdiction by satisfying a four-part test:

          We conduct a four-part analysis to determine: (1) whether
          appellant has filed a timely notice of appeal, see Pa.R.A.P.
          902 and 903; (2) whether the issue was properly preserved
          at sentencing or in a motion to reconsider and modify
          sentence, see Pa.R.Crim.P. 720; (3) whether appellant’s
          brief has a fatal defect, Pa.R.A.P. 2119(f); and (4) whether
          there is a substantial question that the sentence appealed
          from is not appropriate under the Sentencing Code, 42
          Pa.C.S.[] § 9781(b).

       Commonwealth v. Evans, 901 A.2d 528, 533 (Pa. Super. 2006),
       appeal denied, 589 Pa. 727, 909 A.2d 303 (2006). Objections to
       the discretionary aspects of a sentence are generally waived if
       they are not raised at the sentencing hearing or in a motion to
       modify the sentence imposed. Commonwealth v. Mann, 820
       A.2d 788, 794 (Pa. Super. 2003), appeal denied, 574 Pa. 759, 831
       A.2d 599 (2003).

       The determination of what constitutes a substantial question must
       be evaluated on a case-by-case basis. Commonwealth v. Paul,
       925 A.2d 825, 828 (Pa. Super. 2007). A substantial question
       exists “only when the appellant advances a colorable argument
____________________________________________


may affirm a lower court’s decision on any ground without regard to the
ground relied upon by the lower court itself.” Commonwealth v. Singletary,
803 A.2d 769, 772-73 (Pa. Super. 2002) (citation omitted).

                                          - 14 -
J-S34019-20


      that the sentencing judge’s actions were either: (1) inconsistent
      with a specific provision of the Sentencing Code; or (2) contrary
      to the fundamental norms which underlie the sentencing process.”
      Sierra, supra at 912–13.

Commonwealth v. Griffin, 65 A.3d 932, 935 (Pa. Super. 2013) (quoting

Commonwealth v. Moury, 992 A.2d 162, 170 (Pa. Super. 2010)).

      Here, the record demonstrates that Appellant filed a timely notice of

appeal, properly preserved this claim in his post-sentence motion, and

included a Rule 2119(f) statement in his appellate brief in compliance with our

Rules of Appellate Procedure. Therefore, we proceed to determine whether

Appellant has raised a substantial question to meet the fourth requirement of

the four-part test set forth above.

      Appellant asserts in his Rule 2119(f) statement that the trial court

“abused its discretion in sentencing well above the aggravated range of the

sentencing guidelines and … the sentence is unreasonable.” Appellant’s Brief

at 25. More specifically, he says that “the trial court did not take into full

consideration the circumstances of the underlying case and the gravity of the

offense. The court fashioned the sentence based primarily on … Appellant’s

prior criminal and supervision history….”      Id.   Based on the arguments

presented in Appellant’s Rule 2119(f) statement, and the case law on which

he relies, we conclude that he has presented a substantial question for our

review. See Commonwealth v. Hanson, 856 A.2d 1254, 1257 (Pa. Super.

2004) (“Under 42 Pa.C.S.[] § 9781(c)(3), a claim that ‘the sentencing court

sentenced outside the sentencing guidelines,’ … presents such a substantial

question.”) (citation omitted); see also 42 Pa.C.S. § 9781(c)(3) (“The

                                      - 15 -
J-S34019-20



appellate court shall vacate the sentence and remand the case to the

sentencing court with instructions if it finds … the sentencing court sentenced

outside the sentencing guidelines and the sentence is unreasonable.”).

      Accordingly, we will review the merits of his claim, mindful of the

following standard of review:
      Sentencing is a matter vested in the sound discretion of the
      sentencing judge, and a sentence will not be disturbed on appeal
      absent a manifest abuse of discretion. In this context, an abuse
      of discretion is not shown merely by an error in judgment. Rather,
      the appellant must establish, by reference to the record, that the
      sentencing court ignored or misapplied the law, exercised its
      judgment for reasons of partiality, prejudice, bias or ill will, or
      arrived at a manifestly unreasonable decision.

Commonwealth v. Johnson-Daniels, 167 A.3d 17, 28 (Pa. Super. 2017)

(citation omitted).

      When considering a challenge to a sentence that falls outside of the

sentencing guidelines, our Supreme Court has explained:
      Through the Sentencing Code, the General Assembly has enacted
      a process by which defendants are to be sentenced. As a
      threshold matter, a sentencing court may select one or more
      options with regard to determining the appropriate sentence to be
      imposed upon a defendant. These options include probation, guilt
      without further penalty, partial confinement, and total
      confinement. 42 Pa.C.S. § 9721(a). In making this selection, the
      Sentencing Code offers general standards with respect to the
      imposition of sentence which require the sentencing court to
      impose a sentence that is “consistent with the protection of the
      public, the gravity of the offense as it relates to the impact on the
      life of the victim and on the community, and the rehabilitative
      needs of the defendant.” 42 Pa.C.S. § 9721(b). Thus, sentencing
      is individualized; yet, the statute is clear that the court must also
      “consider” the sentencing guidelines adopted by the Pennsylvania
      Commission on Sentencing. Id. If the court imposes a sentence
      outside of the sentencing guidelines, it must provide a written


                                     - 16 -
J-S34019-20


     statement setting forth the reasons for the deviation and the
     failure to do so is grounds for resentencing.

     The Sentencing Code also sets forth express standards regarding
     appellate review of a defendant’s sentence. As is apparent from
     the statutory provision setting forth the parameters of appellate
     review, the central focus of substantive appellate review with
     respect to a sentence outside of the guidelines is whether the
     sentence is “unreasonable”:

        (c) Determination on appeal.—The appellate court shall
        vacate the sentence and remand the case to the sentencing
        court with instructions if it finds:

        ***

        (3) the sentencing court sentenced outside the sentencing
        guidelines and the sentence is unreasonable.

        In all other cases[,] the appellate court shall affirm the
        sentence imposed by the sentencing court.

     42 Pa.C.S. § 9781(c) (emphasis supplied).

     In making this “unreasonableness” inquiry, the General Assembly
     has set forth four factors that an appellate court is to consider:

        (d) Review of record.—In reviewing the record the
        appellate court shall have regard for:

        (1) The nature and circumstances of the offense and the
        history and characteristics of the defendant.

        (2) The opportunity of the sentencing court to observe the
        defendant, including any presentence investigation.

        (3) The findings upon which the sentence was based.

        (4) The guidelines promulgated by the commission.

     42 Pa.C.S. § 9781(d).

     Thus, under the Sentencing Code[,] an appellate court is to
     exercise its judgment in reviewing a sentence outside the
     sentencing guidelines to assess whether the sentencing court
     imposed a sentence that is “unreasonable.” 42 Pa.C.S. § 9781(c),
     (d).



                                   - 17 -
J-S34019-20


     Yet, what makes a sentence “unreasonable” is not defined in the
     statute. Generally speaking, “unreasonable” commonly connotes
     a decision that is “irrational” or “not guided by sound judgment.”
     The Random House Dictionary of the English Language, 2084 (2nd
     ed. 1987); see 1 Pa.C.S. § 1903 (words to be construed according
     to their common and approved usage).              While a general
     understanding of unreasonableness is helpful, in this context, it is
     apparent that the General Assembly has intended the concept of
     unreasonableness to be a fluid one, as exemplified by the four
     factors set forth in Section 9781(d) to be considered in making
     this determination. Indeed, based upon the very factors set out
     in Section 9781(d), it is clear that the General Assembly intended
     the concept of unreasonableness to be inherently a circumstance-
     dependent concept that is flexible in understanding and lacking
     precise definition. Cf. United States v. Crosby, 397 F.3d 103,
     115 (2[d] Cir. 2005) (explaining concept or reasonableness in
     context of sentencing matters).

     Thus, given its nature, we decline to fashion any concrete rules as
     to the unreasonableness inquiry for a sentence that falls outside
     of applicable guidelines under Section 9781(c)(3). We are of the
     view, however, that the Legislature intended that considerations
     found in Section 9721 inform appellate review for
     unreasonableness. That is, while a sentence may be found to be
     unreasonable after review of Section 9781(d)’s four statutory
     factors, in addition a sentence may also be unreasonable if the
     appellate court finds that the sentence was imposed without
     express or implicit consideration by the sentencing court of the
     general standards applicable to sentencing found in Section 9721,
     i.e., the protection of the public; the gravity of the offense in
     relation to the impact on the victim and the community; and the
     rehabilitative needs of the defendant. 42 Pa.C.S. § 9721(b).
     Moreover, even though the unreasonableness inquiry lacks precise
     boundaries, we are confident that rejection of a sentencing court’s
     imposition of sentence on unreasonableness grounds would occur
     infrequently, whether the sentence is above or below the guideline
     ranges, especially when the unreasonableness inquiry is
     conducted using the proper standard of review.

Commonwealth v. Walls, 926 A.2d 957, 962-64 (Pa. 2007) (footnote

omitted).




                                    - 18 -
J-S34019-20



     Here, Appellant complains that he “was sentenced to 5-10 years[’

imprisonment] for [PWID], which is well outside the aggravated range of the

sentencing guidelines.   The standard range for this offense is 21 to 27

months[,] plus or minus 6 months. This sentence, more than 2 years outside

the aggravated range, is excessive and unreasonable.” Appellant’s Brief at

36-37. More particularly, he claims that,
     [c]learly, the trial court fashioned this sentence based on …
     Appellant’s prior record and supervision history. The trial court
     did not use Appellant’s prior criminal conduct and history as
     merely an aggravating fact; the trial court used his prior history
     to disregard the guidelines completely and impose a minimum
     sentence which was almost double the top of the aggravated
     range of the sentencing guidelines. The trial court referred several
     times to … Appellant’s prior record score as actually being a 10.
     In doing so, the trial court improperly emphasized Appellant’s
     criminal/supervision history, all while barely discussing the
     circumstances of the crime for which the trial court was sentencing
     Appellant. At no time during sentencing did the trial court discuss
     the facts of the case, circumstances of the actual offense and why
     the well-above[-]aggravated[-]range sentence was appropriate
     for the charge.

     The circumstances of this case are typical and are arguably on the
     lower range of seriousness in the scheme of [PWID] cases. Based
     on the evidence presented by the Commonwealth, it was clear
     that Appellant was certainly not in charge of a big[-]scale drug
     operation and obviously had none of the items that would be
     possessed by someone running a big[-]scale drug operation. []
     Appellant had a small amount of crack cocaine in his possession;
     just over 2 [grams]. He also possessed a small amount of
     money…, and there was no evidence presented at trial that the
     money was the proceeds of drug sales. Further, he had none of
     the paraphernalia normally possessed by those that intend to
     deliver drugs; no cell phone, no ledger or tally sheet, no packaging
     material, and no way to measure or weigh substances. Not only
     do these factors show he was not any type of drug king-pin; all of
     these factors point to possession for personal use. There is
     nothing extraordinary or distinguishable about the circumstances


                                    - 19 -
J-S34019-20


       and facts of this case that warrant anything but a standard range
       sentence.

       The trial court stated it considered the sentencing factors under
       [Section] 9721, however[, it] did not describe the impact on the
       community or any specifics regarding the underlying
       circumstances of the actual crime Appellant was convicted of
       committing. The trial court did mention that its sentence was
       based on the offense of [PWID], not delivery, presumably because
       the    Commonwealth’s        argument     for     its   sentencing
       recommendation was that Appellant was “again out there selling
       cocaine,” when Appellant was not convicted of, or even charged
       with, Delivery of a Controlled Substance in this case.[10]

       The majority of the remaining discussion on the record was a
       recitation of Appellant’s criminal history and supervision history.
       The trial court has the responsibility to consider all aspects of the
       case and history of … Appellant. While the trial court certainly
       needed to review and consider … Appellant’s criminal and
       supervision history in fashioning its sentence, it cannot primarily
       base the well[-]above[-]aggravated[-]range sentence on
       Appellant’s prior criminal conduct. Doing so was an abuse of
       discretion and resulted in a completely unreasonable sentence.

Id. at 39-42 (internal citations omitted; emphasis in original).

       The record belies Appellant’s argument. At sentencing, the trial court

stated the following in rendering its sentence:
       All right. I do … acknowledge [Appellant’s] argument that the
       charge was [PWID], not a delivery. So my sentence is based on
       the charge of [PWID]. I would note, his prior record score from
       the [pre-sentence investigation (PSI) report] that was prepared,
       that according to this PSI, it does not appear as though he has
       ever successfully completed supervision of the robbery as
       discussed [that occurred] in Virginia. It was disposed of on
       February 11th, 1992, at which point[,] it looked like he received
       a probationary sentence, if I’m reading this correctly. It says zero
       years to 120 months. So I’m not sure if that was an incarcerated


____________________________________________


10We note that the Commonwealth recommended that the court sentence
Appellant to 6-12 years’ imprisonment. N.T. Sentencing, 12/10/19, at 2.

                                          - 20 -
J-S34019-20


     sentence or not, but that had a max date of the year 2002. So he
     was on supervision, and … it looks like for ten years.

     Then, within that time, on February 23rd, 1993, he received a
     conviction for a simple assault, which appears -- again it does not
     document any jail time. It looks like he was under supervision
     from February -- I’m not really sure. It … has a conviction date
     of February 23rd, 1993, but the max date is February 23rd, 1993.

     Then[,] [o]n August 28th, 1993, he receives a charge, theft by
     unlawful taking, in Virginia. There is a conviction date of June 6th,
     1994. Again, zero months, and his max date is June 6th, 1994.
     I’m not sure if he received any supervision for that.

     A month later[,] on … September 3rd of 1993, he receives a
     charge of theft by unlawful taking. There is [a] conviction date of
     June 6th. It looks like that was already resolved with the other
     offense out of Virginia.

     Then, on May 24th, 1996, he was charged again with theft by
     unlawful taking. That was disposed of on June 20th of 1997, in
     which he … received 24 months to 120 months, which took him
     under supervision until the year 2007.

     While on supervision, on July 24th of 2003, he received a charge
     in Virginia for a misdemeanor possession of a controlled
     substance, of which he received a sentence of 10 months to 12
     months, under supervision until November 5th of 2004. He is still
     on supervision in an older case in Virginia. And [i]n February,
     2005, he has another misdemeanor possession charge, which he
     received a sentence of [3] months to 12 months[,] with 11 days[’]
     time served, taking him to supervision of April 1st, 2006 [sic].

     Then[,] he is charged on November 25th, 2005, with a felony,
     manufactured, delivery, or [PWID], still being under supervision
     in Virginia. This charge was out of Berks County. It appears from
     the PSI that he received a sentence of 36 months[’] special
     probation, taking him under supervision until May 25th of 2013.

     He goes back to Virginia, and on August … 15th of 2011, he is
     charged with indecent exposure, of which he receives 12 months,
     taking him under supervision until September 12th of 2012. Three
     days later[,] in August[,] in Virginia[,] he is charged with indecent
     exposure, receiving a 12-days-to-12-month sentence.




                                    - 21 -
J-S34019-20


     Then[,] on July 29th of 2015, he’s charged with a retail theft out
     of Bucks County. It looks like he does not successfully complete
     that because I have a note here that his probation is revoked. He
     winds up being under supervision on October 4th of the year 2020
     [sic]. Three days later[,] he’s charged… in Montgomery County
     with a retail theft. He receives four years, and he’s under
     supervision until July 20th of 2021.

     One month later[,] on September 25th of 2015, he’s in Berks
     County, and he’s charged with possession of marijuana, which
     takes him to June 16th of 2016. He’s also charged under that
     same docket with drug paraphernalia in Berks County, and that
     count takes him under supervision until June 16th of 2017.

     This offense date is June of 2019. He still would have been under
     supervision from the charge out of Montgomery County[,] and the
     charge out of Bucks County. As indicated, the guidelines only go
     to a prior record score of five. I believe the district attorney is
     right. The prior record, if they continued to count, would be a ten.

     Under Pennsylvania Commission on Sentencing reasons for the
     guidelines include a danger to society [sic], which the [c]ourt finds
     that [PWID] is a dangerous crime. He has multiple current
     convictions. He has a repeat criminal pattern and is a habitual
     career criminal, a[l]though he was not characterized under the
     guidelines [sic]. He was on probation at [the] time of this arrest.

     The [c]ourt finds he is not a candidate for rehabilitation as he’s
     been involved with the criminal justice system since 1991. He has
     been under both county and state supervision. He has a long prior
     adult felony record[,] which is not reflected in the guidelines. As
     indicated, his prior record score is a five; however, he has
     accumulated ten points.

     I also considered the sentencing factors under … Section 9721,
     the protection of the public, the gravity of the offense as it relates
     to the impact on the life of the victim and on the community -- in
     this case it would be the community -- rehabilitative needs of
     [Appellant] -- which [Appellant], he has been provided with
     numerous opportunities -- factors in favor of probation, which I
     find none, and basis for total confinement, which the [c]ourt, at
     this point, I don’t believe that [Appellant] has any interests … in
     doing anything other than committing crimes. And one of those
     things is reflected by the fact[,] on the PSI, within days of having
     an arrest, he has another arrest. And then[,] specifically going
     back to 2015, on July 29th, he is arrested in Bucks County[,] not

                                    - 22 -
J-S34019-20


       long after he is arrested in Montgomery. And July 25th, he is
       arrested in Berks County. So he’s moved from county to county.
       We have arrests from Virginia. As you’ve indicated, that is where
       he grew up. We have arrests in Berks County that started in 2005.
       And now we are into 2019.

       Based on all those factors, I do believe it is appropriate. I do not
       believe the guidelines are appropriate in this case.[11]          As
       indicated, he actually has ten prior record score points and
       multiple convictions while under supervision. I … don’t believe
       that he ever has successfully completed supervision. According
       to the PSI, there might have been a very brief time between year
       2012 -- no, he would have been under supervision until 2013.
       There might have been a brief time between the year 2013 and
       the year 2015, according to the PSI.

       All right. For all those reasons[,] the sentence is as follows….

N.T. Sentencing at 8-13.

       We discern no abuse of discretion by the trial court. Our review of the

sentencing transcript demonstrates that the trial court considered the

applicable sentencing guidelines, and determined that an upward departure

from the guidelines was appropriate, given that Appellant has been under both

county and state supervision for years, but has continued committing crimes

in multiple Pennsylvania counties as well as in Virginia. Though the trial court

did discuss at length Appellant’s prior criminal history set forth in his PSI

report, it nevertheless specifically stated that it considered the Section

9721(b) sentencing factors, including the gravity of the offense as it relates

to the impact on the life of the victim and on the community. Further, in

response to the Commonwealth’s suggestion that Appellant had been

____________________________________________


11The Commonwealth provided the court with the applicable guidelines at
sentencing. N.T. Sentencing at 2.

                                          - 23 -
J-S34019-20



delivering drugs to a homeless man who was paying him in change, see N.T.

at 2-3, the court acknowledged that it was sentencing Appellant on the charge

of PWID, not a delivery. It also explicitly found PWID to be a dangerous crime

affecting the community.

      Moreover, after reviewing Section 9781(d)’s four statutory factors, we

conclude that Appellant’s sentence is not unreasonable.         While Appellant

continues to argue that the evidence indicates that the drugs were only for

personal consumption, and that the circumstances of his case are on the ‘lower

range of seriousness,’ the jury convicted him of PWID, and the evidence

presented at trial included that Appellant had admitted to selling cocaine for

extra money. In addition, Appellant has a long — and steady — history of

trouble with the law and, thus far, has failed at rehabilitation. The court also

had the benefit of a PSI report, and the opportunity to observe Appellant both

at sentencing and during his jury trial.       See Walls, 926 A.2d at 967 n.7

(“[W]here pre-sentence reports exist, we shall continue to presume that the

sentencing judge was aware of the relevant information regarding the

defendant’s character and weighed those considerations along with mitigating

statutory factors.”) (citation omitted).      In sentencing Appellant, the court

noted that Appellant committed PWID, PWID poses a danger to society, and

Appellant has a repetitive criminal pattern despite years of supervision.

Finally, the court determined that the guidelines were not appropriate in this

case, as Appellant has an extensive record and multiple convictions while

under supervision.    Therefore, because the trial court considered Section

                                     - 24 -
J-S34019-20



9721(b)’s sentencing factors in sentencing Appellant, and Appellant’s

sentence is reasonable upon our review of the record and Section 9781(d)’s

factors, we conclude that the trial court did not abuse its discretion in

sentencing Appellant.

     Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 09/30/2020




                                  - 25 -